Title: June [1762]
From: Washington, George
To: 




1. Guy Sick and did no Work.
 



2. Good Season at D[ogue] Run Quartr. planted abt. there.
 


4. Jno. Askew came to Work.

   
   
   In 1759 GW hired John Askew, a local joiner, for £25 per year plus housing. In Oct. 1761 they changed the agreement, GW now paying Askew a per diem wage that amounted to the same £25–per-year rate. For a 5–day week with 11 holidays per year Askew’s pay would come to 2s. per day. Hence, as Askew was paid per day, GW kept track of any absence or return to work by Askew.



 


7. Jno. Askew came to Work.
 


8. Roan Mare took McCartys Horse.
Old black—took—Do.—Do.
 


9. Rankin’s—took—Do.—Do.
White—refused Do.—Do.
English Mare refused Alexrs. Horse.
 


13. Recd. a Pipe of Wine.
Hogs at Mill—viz.


6
Sows


13
large Shoats


9
Smaller Do.


6
Large Pigs


12
Small Do.


46
in all.


Blaze Mare refused horse.
 


14. English Mare refused Do.
 


17. Began Mowing Meadow on C[ree]k side.
Planted at Orchard point—Craiks and Cowpen my 5 sorts of Tobo. as follow
At the point 100 hills of each sort in undunged gd. & 100 of dunged
The 1st. Row next Tobo. bed Fred[eric]k & so on as they were sowed in March last then begg. with the same & so on alternately.
The same Order observe at Craiks begg. next Creek & in the Cowpen next Wood.

  
   
   Orchard Point was apparently a point of land on Clifton’s Neck at the mouth of Little Hunting Creek (see “Observations” entry for 14 July 1768). On his

1766 map of River Farm, GW refers to a point of land across the creek from this as Old Orchard Point (GW Atlas, pl. 3).



 


19. Finished Mowing 2 Meadows—& Makg. Hay. Note 5 hands can easily cut both in two days.
Rankin Covered by McCarty’s horse.
2 Steers & Cow & Calf from Dogue Run.
 


20. Roan Mare & old black took horse.
 


22. Hay in both Meadows Cured & stacked.
 


25. Began clearing at Rivr. Side Quarter.
 


27. Rankin covered by McCartys horse.
 


28. Corn planted in Tobo. Grd. at Muddy hole R[ive]r[side Quarter]. Will George & Ned went to Work at Bells.
 


29. Replanted Tobo.—poor Season—corn replanted just coming up. Much hurt by B⟨ ⟩.
 


30. Good Season—planted best part of Tobo. gd.
